Case 6:12-cv-00855-RWS Document 934 Filed 08/10/20 Page 1 of 2 PageID #: 61704



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


 VIRNETX INC., ET AL.,                          §
                                                §
                Plaintiffs,                     §   CIVIL ACTION NO. 6:12-CV-00855-RWS
                                                §
 v.                                             §
                                                §
 APPLE INC.,                                    §
                                                §
                Defendant.                      §
                                                §


                                             ORDER

        Before the Court is Apple’s Motion to Continue Trial. Docket Nos. 914 (Sealed Motion),

 918 (Redaction to Sealed Motion). In light of the COVID-19 epidemic, Apple requests the Court

 continue trial until November. Docket No. 918 at 7. VirnetX opposes. Docket Nos. 921 (Sealed

 Response), 924 (Redaction to Sealed Response). For the following reasons, Apple’s motion is

 GRANTED-AS-MODIFIED. The above-captioned case is RESET for trial at 9 a.m. on October

 26, 2020. A final pretrial conference is SET for 10 a.m. on October 20, 2020 in Texarkana, Texas.

        There is good cause for a continuance. See FED. R. CIV. P. 16(b)(4). Smith County—and

 the Tyler Division more generally—is in the midst of a COVID-19 outbreak. See Confirmed

 COVID-19 Cases, NE. TEX. PUB. HEALTH DIST., https://www.nethealthcovid19.org/blog/

 post/confirmed-covid-19-cases (last visited Aug. 6, 2020) (summarizing COVID-19 data for Smith

 County and surrounding counties). In fact, three counties in the Tyler Division rank among the

 top-30 counties for active COVID-19 cases in Texas: Anderson County (14th of 250), Smith
Case 6:12-cv-00855-RWS Document 934 Filed 08/10/20 Page 2 of 2 PageID #: 61705



 County (17th of 250) and Gregg County (26th of 250). 1 Texas COVID-19 Data, TEX. DEPT. OF

 ST. HEALTH SERVS., https://dshs.texas.gov/coronavirus/additionaldata.aspx (last updated Aug. 9,

 2020). The continuance provided herein is relatively short, and its importance is not outweighed

 by VirnetX’s alleged prejudice.


       So ORDERED and SIGNED this 10th day of August, 2020.




                                                                     ____________________________________
                                                                     ROBERT W. SCHROEDER III
                                                                     UNITED STATES DISTRICT JUDGE




 1
  Other divisions do not share the Tyler Division’s statistics. VirnetX has cited Judge Gilstrap’s order denying a similar
 motion in Optis Wireless Tech., LLC v. Apple Inc., No. 2:19-cv-66-JRG. However, there are significant differences
 between the two divisions. For example, unlike the Tyler Division, the Marshall Division has no county in the top 50:
 Harrison County (78th of 250), Upshur County (111th of 250), Cass County (116th of 250), Camp County (125th of
 250), Morris County (135th of 250) and Marion County (164th of 259).

                                                           Page 2 of 2
